Title: To James Madison from David Montagu Erskine, 10 March 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington March 10th. 1807.

I have the Honor to acknowledge the Receipt of your Letter of the 9th. Inst. together with the Documents it enclosed respecting John Taylor stated to be an American Citizen detained on board His Majesty’s Ships on the Halifax Station.
In Compliance with your Request I yesterday forwarded an Application to His Majesty’s Admiral on that Station for his Release.  I have the Honor to be, with great Respect and Consideration, Sir Your most obedient humble Servant

D. M. Erskine

